Filed 11/24/14 P. v. Torres CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B255495

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA102035)
         v.

RYAN BONUS TORRES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Douglas Sortino, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                       __________________________
       Ryan Bonus Torres was charged in an information with three counts of identity
theft with a prior conviction for identity theft (Pen. Code, § 530.5, subd. (c)(2) and one
count each of forgery (Pen. Code, § 476), fraudulent possession of a scanning device
(Pen. Code, § 502.6, subd. (a)), possession for sale of methamphetamine (Health & Saf.
Code, § 11378), transportation of methamphetamine (Health & Saf. Code, § 11379,
subd. (a)) and unlawful possession of a smoking device (Health & Saf. Code, § 11364.1,
subd. (a)(1)). The information specially alleged Torres had suffered three prior serious or
violent felony convictions within the meaning of the three strikes law (Pen. Code, §§ 667,
subds. (b)-(i), 1170.12, subds. (a)-(d)) and had previously served six separate prison
terms for felonies (Pen. Code, § 667.5, subd. (b)). Torres pleaded not guilty and denied
the special allegations.
       Torres entered a negotiated plea of no contest, orally and in writing, to
transportation of methamphetamine, identity theft and unlawful possession of a smoking
device and admitted he had suffered one prior strike conviction. At the time he entered
his plea, Torres was advised of his constitutional rights and the nature and consequences
of the plea, which he stated he understood. Defense counsel joined in the waivers of
Torres’s constitutional rights. The trial court expressly found Torres’s waivers, plea and
admission were voluntary, knowing and intelligent.
       The trial court sentenced Torres in accordance with the plea agreement to an
aggregate term of nine years four months in state prison and a consecutive term of six
months in county jail: eight years (the four-year upper term doubled under the three
strikes law) for transportation of methamphetamine, plus 16 months (one-third the two-
year middle term doubled under the three strikes law) for identity theft; plus six months
in county jail for unlawful possession of a smoking device. The court awarded Torres
presentence custody credit of 501 days and ordered him to pay statutory fines, fees and
assessments. The remaining counts and special allegations were dismissed pursuant to
the negotiated agreement.
       Torres filed a timely notice of appeal in which he checked the preprinted boxes
indicating his appeal was “based on the sentence or other matters occurring after the

                                              2
plea” and “the denial of a motion to suppress evidence” and “challenged the validity of
the plea or admission. The trial court denied Torres’s request for a certificate of probable
cause in which he asserted he had been under duress at the time of his plea and his
defense counsel had provided ineffective assistance.
        We appointed counsel to represent Torres on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On September 15,
2014 we advised Torres he had 30 days within which to personally submit any
contentions or issues he wished us to consider. We have received no response.
        A criminal defendant who appeals following a plea of no contest or guilty without
a certificate of probable cause can only challenge the denial of a motion to suppress
evidence or raise grounds arising after the entry of the plea that do not affect the plea’s
validity. (Cal. Rules of Court, rule 8.304(b)(1).) To the extent Torres is seeking to
challenge the validity of his plea and his sentence imposed as part of his plea, his appeal
is inoperative. Furthermore, he did not file a motion to suppress evidence. With respect
to other potential sentencing or post-plea issues that do not in substance challenge the
validity of the plea itself, we have examined the record and are satisfied Torres’s attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436,
441.)
                                          DISPOSITION
        The judgment is affirmed.

                                                  PERLUSS, P. J.

We concur:


              WOODS, J.                           ZELON, J.




                                              3